t c memo united_states tax_court estate of webster e kelley deceased john r louden and patricia l louden personal_representatives petitioner v commissioner of internal revenue respondent docket no filed date larry w gibbs for petitioner kathryn f patterson for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in the federal estate_tax of the estate of webster e kelley the estate the sole issue for decision is the fair_market_value of webster e kelley’s decedent 83-percent interest in a family limited_partnership and one-third interest in a limited_liability_company findings_of_fact some of the facts have been stipulated and are so found john r louden and patricia l louden the loudens personal_representatives of the estate resided in plano texas at the time the petition was filed decedent resided in plano texas at the time of his death decedent and his predeceased wife had one child patricia l louden patricia l louden is married to john r louden and they have four children on date decedent patricia l louden and john r louden organized kelley-louden business properties llc klbp llc and kelley-louden ltd a texas limited_partnership kllp between june and date decedent contributed dollar_figure cash and certificates of deposit to kllp on date the loudens contributed dollar_figure cash to kllp at the time of decedent’s death date decedent owned the following interests the values of which are at issue in this case klbp llc kllp dollar_figure percent dollar_figure percent the loudens owned the remaining two-thirds interest in klbp llc the loudens also owned a 17-percent interest in kllp klbp llc owned the remaining 1-percent interest of kllp which is the only asset of klbp llc therefore we are valuing decedent’s interests of dollar_figure percent in kllp and of dollar_figure percent in klbp llc on decedent’s date of death kllp held assets totaling dollar_figure which consisted of dollar_figure cash and dollar_figure in certificates of deposit and had no liabilities in date the estate employed appraisal technologies inc ati to prepare a valuation of decedent’s interests in these closely held entities ati concluded that a 5-percent valuation discount was applicable on date the estate filed a form_706 united_states estate and generation-skipping_transfer_tax return reporting decedent’s 83-percent interest in kllp at a value of dollar_figure and his interest in klbp llc at a value of dollar_figure respondent issued a notice_of_deficiency determining that the discounts claimed by the estate were too high and lower discounts were appropriate respondent contends that the estate is entitled to a 2-percent discount the estate states several times on brief that ati used a 15-percent discount however in calculating the discounts applied by the estate we find that ati used a 5-percent discount the statutory_notice_of_deficiency sets forth numerous alternative arguments including arguments based on sec_2035 sec_2036 sec_2038 and sec_2703 at trial respondent conceded all the alternative arguments opinion i burden_of_proof as a general_rule the notice_of_deficiency is entitled to a presumption of correctness and the taxpayer bears the burden of proving the commissioner’s deficiency determinations incorrect rule a 290_us_111 sec_7491 however provides that if a taxpayer introduces credible_evidence and meets certain other prerequisites the commissioner shall bear the burden_of_proof with respect to factual issues relating to the liability of the taxpayer for a tax imposed under subtitle a or b of the internal_revenue_code code for the burden to shift however the taxpayer must comply with the substantiation and record-keeping requirements as provided in the code and have cooperated with the commissioner see sec_7491 the estate did not claim that sec_7491 applies accordingly the burden remains on the estate unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as in effect at the time of decedent’s death the presumption of correctness does not apply when the government’s determination is a ‘naked’ assessment without any foundation whatsoever 428_us_433 the estate argues that the notice_of_deficiency may not be entitled to a presumption of correctness if we conclude that the report of its expert ati had no probative value as we give some probative value to the ati report we conclude that this is not an issue ii fair_market_value of decedent’s interests a introduction general principles property includable in a decedent’s gross_estate generally is to be valued as of the date of the decedent’s death sec_2031 for purposes of the estate_tax property value is determined by finding the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec b estate_tax regs the willing buyer and willing seller are hypothetical persons 94_tc_193 citing 658_f2d_999 5th cir the hypothetical buyer and seller are presumed to be dedicated to achieving the maximum economic advantage id valuation is a factual determination and the trier of fact must weigh all relevant evidence of value and draw appropriate inferences estate of deputy v commissioner tcmemo_2003_ there are three common approaches to measure the interest in a closely held entity--the income approach the net asset value nav approach and the market approach id value is determined under the income approach by computing a company’s income stream estate of jelke v commissioner tcmemo_2005_ value is determined under the nav approach by computing the aggregate value of the underlying assets as of a fixed point in time id value is computed under the market approach by comparison with arm’s-length transactions involving similar companies id the nav approach is often given the greatest weight in valuing interests in an investment_company see estate of ford v commissioner tcmemo_1993_580 affd 53_f3d_924 8th cir citing revrul_59_60 sec_5 1959_1_cb_237 after determining the nav of kllp and klbp llc it is appropriate to discount decedent’s interest in each entity to reflect lack of control and or lack of marketability see peracchio v commissioner tcmemo_2003_280 expert opinions a in general in deciding valuation cases courts often look to the opinions of expert witnesses each party in this case relies on an expert opinion to determine the values of the properties at issue we evaluate expert opinions in light of all the evidence in the record and we are not bound by the opinion of any expert witness 304_us_282 115_tc_376 affd 283_f3d_1258 11th cir we may reject in whole or in part any expert opinion 110_tc_530 because valuation necessarily involves an approximation the figure at which we arrive need not be directly traceable to specific testimony or a specific expert opinion if it is within the range of values that may be properly derived from consideration of all the evidence estate of true v commissioner tcmemo_2001_167 citing 538_f2d_927 2d cir affg t c memo b the estate’s expert the estate employed ati in december of to prepare a valuation report for transfers decedent made at yearend decedent’s death however converted the federal gift_tax valuation study into a federal estate_tax_valuation study the estate’s communications regarding the valuation were solely with ron lint mr lint the founder and president of ati mr lint has the designation of accredited senior appraiser from the american society of appraisers asa mr lint testified that he assigned the valuation project to jeff mills mr mills a subordinate at ati who also has the designation of accredited senior appraiser from the asa the valuation report was prepared and signed by mr mills but mr lint adopted the report as his own ati used the nav approach and the income approach in determining the proper valuation of decedent’s interests ati gave 80-percent weight to the nav approach and 20-percent weight to the income approach ati appraised decedent’s 83-percent limited_partnership_interest in kllp at a fair_market_value of dollar_figure applying a 5-percent valuation discount to the adjusted nav of kllp and appraised decedent’s one-third interest in klbp llc at dollar_figure also applying a 5-percent valuation discount c respondent’s expert respondent submitted an expert report prepared by raymond f widmer dr widmer dr widmer has a bachelor of arts degree in economics a master of business administration degree with a concentration in economics and quantitative methods and a ph d in economics dr widmer used the nav approach and valued the interests using a 2-percent valuation discount applying this discount dr widmer determined a value of dollar_figure for the 83-percent limited_partner interest in kllp and dollar_figure for the one-third interest in klbp llc at trial the estate’s expert mr lint admitted that the income approach calculation in the ati report was incorrect because among other problems it did not compound the earnings each year b fair_market_value before discounts as determined supra the nav method is generally an appropriate method to apply when computing the value of a nonoperating entity see estate of ford v commissioner supra while more than one method may be used giving appropriate weight as necessary we find that in this case where the interest to be valued is an interest in a family limited_partnership whose assets consist solely of cash and certificates of deposit the income approach should not be afforded more than minor weight the parties agree that the value of kllp’s assets on the valuation_date decedent’s date of death was dollar_figure consisting of dollar_figure cash and dollar_figure in certificates of deposit and no liabilities therefore we use this as the nav c minority interest lack of control discount introduction pursuant to the partnership_agreement a buyer of all or any portion of the transferred interests would have limited control of his investment a hypothetical willing buyer would account for this lack of control by demanding a reduced price ie a price that is below the nav of the pro_rata share of the interest purchased in kllp a minority discount will therefore apply in this case where a partner lacks control see 69_tc_32 determination of the minority interest discount each expert witness determined a minority interest discount or discount for lack of control by reference to general equity closed-end funds in a closed-end fund the assets are brought together for professional management and the shareholders have no control_over the underlying assets the owner of an interest does not have the ability to sell the underlying assets the closed-end funds typically trade at a discount relative to their share of the nav and as the shares enjoy a high degree of marketability the discounts must be attributable to some extent to a minority shareholder’s lack of control_over the investment fund peracchio v commissioner tcmemo_2003_280 therefore it is appropriate to compare the ownership of a partnership_interest in kllp to the ownership of a closed-end fund and apply an appropriate discount for lack of control both experts divided the comparable closed-end funds into quartiles by price to nav ratios the first quartile represents the funds that are in high demand and therefore trade at premiums or low discounts the fourth quartile represents the funds that are in low demand and trade at higher discounts a the estate’s expert in computing the minority discount ati determined that kllp would be most comparable to the closed-end funds in the fourth quartile with price to nav discounts of percent to percent ati considered several factors in making this determination including kllp is smaller in size than a publicly traded fund closed-end funds generally have a staff of analysts and professional managers devoted to the full-time management of the fund investments which reduces risk whereas kllp is not managed in the same manner closed-end funds offer diversification of the portfolio of investments while kllp is not diversified and kllp does not have a performance history whereas most closed-end funds have a performance history of to years once ati determined an appropriate discount range of percent to percent ati then further adjusted the discount based on several factors and restrictions inherent in kllp and using other partnership studies one such study published by partnership profiles inc ppi found that the average discount for publicly registered but nontraded miscellaneous partnerships when the nav of such partnerships was compared to the prices at which investors acquired units in them in the secondary market wa sec_29 percent ati also discussed another study published by ppi which compared the nav of approximately publicly registered but nontraded real_estate partnerships with the prices at which investors acquired units in these partnerships in the secondary market the average discount to nav wa sec_27 percent for the transactions studied therefore ati used a 25-percent minority discount for valuing the interests in kllp b respondent’s expert dr widmer calculated a minority discount of percent by calculating an arithmetic mean of the entire data set for closed- end funds not only the fourth quartile dr widmer determined that it is essential to use the whole array of closed-end funds as this calculation will remove the marketability element in the discounts or premiums conclusion we are not persuaded that ati’s exclusive use of the fourth quartile of closed-end funds is proper while we have utilized small samples in other valuation contexts we have also recognized the basic premise that ‘ a s similarity to the company to be valued decreases the number of required comparables increases’ 120_tc_358 quoting estate of heck v commissioner t c memo see also lappo v commissioner tcmemo_2003_258 we are also not persuaded by ati’s analyses of ppi’s studies regarding minority discounts as ati admits that these discounts contain some element of discount for lack of marketability and therefore these studies result in an overstatement of the minority discount in determining the minority discount for kllp we believe a correct analysis would be to take the arithmetic mean of all of the closed-end funds as shareholders in all closed-end funds lack control in using only the fourth quartile ati combined elements of the lack of marketability discount with the minority discount because the funds in the fourth quartile had the lowest demand and therefore the highest marketability discount as the lack of marketability will be dealt with in the discount for lack of marketability see infra we agree with respondent that ati’s discount for lack of control is too high and that it was incorrect to use solely the fourth quartile funds although we find neither expert particularly persuasive on this issue we will apply a 12-percent discount on the grounds that respondent has effectively conceded that a discount factor of up to percent would be appropriate and petitioner has failed to prove that a figure greater than percent would be appropriate see peracchio v commissioner supra using a 2-percent minority discount factor for the cash and money market funds asset category of a family limited_partnership d marketability discount introduction a discount for lack of marketability is appropriate in valuing the interests in kllp as there is not a ready market for partnership interests in a closely held partnership estate of newhouse v commissioner t c pincite although both experts agree that a lack of marketability discount should be applied to the partnership’s nav after applying the minority interest discount they disagree on the magnitude of that discount see peracchio v commissioner tcmemo_2003_280 see also estate of bailey v commissioner tcmemo_2002_152 indicating that the application of a minority discount and a discount for lack of marketability is multiplicative rather than additive determination of the marketability discount there are several ways to determine a marketability discount two of the most common include the initial_public_offering ipo approach and the restricted_stock approach mccord v commissioner supra pincite ipo studies compare the private-market price of shares sold before a company goes public with the public-market prices obtained in the ipo of the shares or shortly thereafter see id restricted_stock studies compare private-market prices of unregistered restricted shares in public companies with the public-market prices of unrestricted but otherwise identical shares in the same corporations see id a variant of the restricted_stock approach the private_placement approach attempts to isolate the effect that impaired marketability has on the discount determined under the restricted_stock approach see id pincite this court has concluded that the private_placement approach is appropriate where the interest to be valued was part of an investment_company as the assessment and monitoring costs would be relatively low in the case of a sale of an interest in that company id pincite lappo v commissioner supra kllp is an investment_company as percent of its assets consist of cash and certificates of deposit see mccord v commissioner supra a the estate’s expert in determining the marketability discount ati used the restricted_stock approach by drawing an analogy between partnership interests in kllp and the common_stock of a private closely_held_corporation in doing so ati considered several restricted_stock studies and their findings ati also listed as barriers to marketability of a limited_partnership_interest in kllp the following once admitted as a limited_partner one must continue as a limited_partner until all partners unanimously consent to the admission of a substitute limited_partner and to the withdrawal of the transferring partner and the limited_partner must execute legal documents as required by the general_partner who must receive and approve the documents in writing a limited_partner can assign transfer encumber or pledge all or part of his partnership_interest only if such assignment is fully executed by assignor and assignee such assignment is received by the partnership and recorded on the books and the transfer is approved by unanimous vote of all the partners no partner has a property right in any of the partnership property regardless of whether specific property was contributed to the partnership by a given partner limited_partnership interests are fully paid and nonassessable and limited partners do not have the right to withdraw or reduce their capital contributions to the partnership limited partners could be asked to lend additional money to the partnership or increase their capital contributions and may have their partnership interests diluted if they do not increase their contribution and other partners do make additional contributions general partners are not liable personally for the return_of_capital contributions to the partnership and limited partners have no recourse against general partners should their claims to assets remaining after liquidation and discharge of debts and obligations not be satisfied the general_partner has sole discretion to determine whether to make distributions of any type and upon the dissolution of the partnership the general_partner acts as liquidator and has a reasonable amount of time to wind up the partnership assets and therefore the limited_partner may not obtain the final proceeds from an investment for months or longer after considering all of these factors and the results of the restricted_stock studies ati determined that a 38-percent marketability discount is appropriate for an interest in kllp b respondent’s expert using the private_placement approach dr widmer determined a 15-percent discount for lack of marketability on the basis of a study by dr mukesh bajaj bajaj et al firm value and marketability discounts j corp l which found that the private_placement of unregistered shares has an average discount of about dollar_figure percent higher than the average discount on registered placements dr widmer also based this discount on the low risk of the partnership’s portfolio conclusion we are not persuaded by ati’s recommendation of a 38-percent marketability discount as the restricted_stock studies referred to in ati’s expert report examine mostly operating companies and there are fundamental differences between an investment_company holding easily valued and liquid_assets cash and certificates of deposit such as kllp and operating companies see peracchio v commissioner supra moreover ati did not analyze the data from these studies as they related to the transferred interests herein and therefore we cannot accept the premise that this average discount is appropriate see id we are also not persuaded by dr widmer’s recommendation of a 15-percent marketability discount while we agree that the bajaj study is an appropriate tool in determining the lack of marketability discount dr widmer’s conclusion based on the study is not entirely accurate the bajaj study states that the 09-percent discount which dr widmer focused on is not solely a reflection of marketability discount but is also influenced by additional factors which have to be accounted for bajaj et al supra pincite these factors depend on the fraction of total shares offered in the placement business risk financial distress of the firm and total_proceeds from the placement id pincite as we find the parties’ assumptions and analyses concerning the marketability discount only minimally helpful we use our own analysis and judgment relying on the parties’ experts’ assistance where appropriate helvering v natl grocery co u s pincite in mccord v commissioner t c pincite we focused on the bajaj study and found that a 20-percent marketability discount was appropriate for interests in a family limited_partnership classified as an investment_company dr bajaj divided the private placements into three groups according to the level of discounts--the lowest discounts the middle discounts and the highest discounts id pincite the low discount group with a discount of dollar_figure percent is dominated by registered private placements which did not suffer from impaired marketability id the high discount group with a discount of dollar_figure percent is dominated by unregistered private placements which unlike the sale of an interest in an investment_company have relatively high assessment and monitoring costs id as these characteristics do not reflect the characteristics of an investment_company we concluded in mccord as we do here that the partnership is in the middle discount group and a discount of percent rounded from dollar_figure percent is applicable id in mccord we did not refine the 20-percent discount any further to incorporate specific characteristics of the partnership at issue as we were not persuaded that we could refine the figure id pincite in lappo v commissioner tcmemo_2003_258 we found that a 21-percent initial discount was appropriate for an interest in a family limited_partnership consisting of marketable_securities and real_estate subject_to a long-term_lease we then made a further upward adjustment of percent to the marketability discount accounting for characteristics specific to the partnership including the partnership was closely held with no real prospect of becoming publicly held the partnership was relatively small and not well known there did not exist a present market for the partnership interests and the partnership had a right_of_first_refusal to purchase the interests id as these characteristics are similar to the characteristics in kllp we find that a 3-percent upward adjustment is applicable therefore we hold that a 20-percent initial marketability discount is appropriate we further find that an upward adjustment of percent is proper to incorporate characteristics specific to the partnership e conclusion on the basis of all the evidence and using our best judgment we conclude that a 12-percent minority discount and a 23-percent marketability discount are appropriate in valuing the interests in kllp the fair_market_value of the 83-percent limited_partnership_interest is dollar_figure computed as follows dollar_figure total nav as of dollar_figure percent of nav big_number less 12-percent minority interest discount big_number big_number big_number big_number less 23-percent marketability discount fmv of 83-percent interest we conclude that the fair_market_value of the 33-percent interest in klbp llc the sole asset of klbp llc being a percent general_partnership interest in kllp is dollar_figure computed as follows dollar_figure total nav as of dollar_figure percent of percent of nav big_number less 12-percent minority interest discount big_number less 23-percent marketability discount fmv of dollar_figure percent of 1-percent interest big_number to reflect the foregoing decision will be entered under rule
